Citation Nr: 0424562	
Decision Date: 09/07/04    Archive Date: 09/15/04	

DOCKET NO.  99-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter arises from a January 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to nonservice-connected disability pension 
benefits.  Jurisdiction of the case subsequently was 
transferred to the Detroit, Michigan, VARO.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal compliant with Quartuccio, 
supra.

The Board notes that the veteran has not been afforded a VA 
examination since December 1998, with regard to all 
disabilities that are subject to consideration in a 
nonservice-connection pension determination.  Moreover, 
although depression was diagnosed during that examination, no 
findings regarding the severity of the veteran's depression 
and its effect upon his ability to obtain and maintain 
substantially gainful employment was offered.  Given that 
this examination took place nearly six years ago, and because 
it does not appear that the examination was comprehensive for 
nonservice-connected pension purposes, the Board believes 
that the veteran should be afforded additional VA examination 
to ensure both the adequacy of the record, and to ensure that 
the veteran has been afforded due process of law.  

It appears from the record that the RO denied the veteran's 
claim for nonservice-connected disability pension benefits 
primarily because the veteran's ratable 
disabilities did not meet the schedular requirements set 
forth in 38 C.F.R. § 4.16 (2002).  However, in 38 C.F.R. 
§ 4.17(b), claims of all veterans who fail to meet the 
percentage standards but who meet the basic entitlement 
criteria and are unemployable, will be referred by the rating 
board to the station manager pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2) (2003).  

In December 2002, the veteran and his representative 
specifically raised the issue of the veteran's entitlement to 
nonservice-connected disability pension on an extraschedular 
basis.  As such, that matter must be addressed by the RO 
prior to further appellate disposition because the Board does 
not have the authority to grant extraschedular ratings in the 
first instance.  Cf. Floyd v. Brown, 9 Vet. App. 88, 94-5 
(1996).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and arguments on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for all of his disabilities 
during the previous two years.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
general medical examination of the 
veteran for pension purposes, a 
psychiatric examination and any necessary 
additional special examinations, to 
assess the nature and extent of severity 
of each disability (including those 
reported by the veteran), and to 
ascertain whether he is unable to work 
for pension purposes as a result of such 
disabilities.

The veteran's documented disabilities 
include, but are not necessarily limited 
to: post-traumatic stress disorder 
(PTSD), dysthymia, eczema of the left 
hand, osteoarthritis of the left shoulder 
and lumbosacral spine, gastroesophageal 
reflux disease (GERD), and chronic 
obstructive pulmonary disease (COPD).

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  
Each examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

Any further indicated special studies 
must be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
is/are susceptible to improvement through 
appropriate treatment.  The examiner(s) 
must determine whether these 
disabilities, alone or in combination 
render the veteran unable to work.

If psychiatric impairment(s) is(are) 
found, the examiner should assign Global 
Assessment of Functioning (GAF) scores 
for the psychiatric impairment(s).

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should then 
review the claim.  All of the 
disabilities noted should be evaluated 
separately.  If the veteran does not meet 
the minimum schedular requirements for a 
grant of nonservice-connected disability 
pension benefits, the case should be 
referred to the Veterans Service Center 
Manager pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2) (2003).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a permanent and total disability 
rating for pension purposes, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

